Judgment, Supreme Court, New York County (Robert M. Stolz, J., at suppression hearing; Daniel E FitzGerald, J., at plea; Charles Solomon, J., at sentencing), rendered September 22, 2009, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him to a term of nine months, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). The court, which had the unique opportunity to see and hear the witnesses, credited testimony that the police made a lawful traffic stop, smelled marijuana through the car window, and saw cocaine in open view. Concur — Gonzalez, EJ., Sweeny, Renwick, Manzanet-Daniels and Román, JJ.